Title: To Benjamin Franklin from Edward Bancroft, [11 November? 1782]
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
Passy Monday Evening [November 11, 1782?]
Mr. Walpole has this evening appointed to go to Seve [Sevres] tomorrow, to see the Manufactory there, & to Dine with me on his return; & as I Know he would be very glad to have the pleasure of meeting you, I beg Leave to Sollicit the honour of your, & your Grandson’s Company to a plain Dinner at 3 O’Clock, if you are disengaged, if not, I shall hope for that honor another day.
I am with the utmost respect & Devotion Dear Sir Your most Humble & affectionate Servant
Edwd. Bancroft
 
Addressed: A Monsieur / Monsr. Franklin / Ministre Plenipotentiaire &c / &c &c / a Passy
Notation: Bancrof Edwd.
